ARNOLD, Associate Justice.
This is an appeal from an interlocutory order granting a motion for the appointment of a receiver pendente lite. The nature of the main controversy is set forth in App.D.C., 136 F.2d 796, decided this day, in which we affirm the final judgment of the trial court. Plaintiff's prima facie case disclosed that the defendant was fraudently withholding assets of the estate. In addition there was evidence that the defendant had agreed to set aside the property and money during the pendency of the suit, but that he had been using the money in his business. On this record we cannot say that the lower court abused its discretion in appointing a receiver pendente lite as a conservation measure. See Wood v. Grayson, 1900, 16 App.D.C. 174, 185; Provident Relief Ass’n v. Vernon, 1927, 57 App.D.C. 235, 236, 19 F.2d 709, 710.
The order of the trial court is, therefore, affirmed.